Per Curiam.-
-The bill of complaint herein sufficiently appears in Ullendorff v. Graham, 80 Fla. 845, 87 South. *629Rep. 50, where an order sustaining a demurrer and dismissing the bill was reversed.
On demand answers were filed and on testimony taken the chancellor dismissed the bill of complaint. The complainant appealed.
The defendant vendors sought to show the conveyance executed by them was not intended as a completed escrow and that Ullendorff knew the vendors contemplated a conveyance to others.
The evidence sustains the allegations of the bill of complaint as to the execution of a deed of conveyance to Ullendorff and placing it in escrow and as to the receipt of a part of the purchase by the vendors and a compliance by the purchaser with the terms of the escrow, no controlling equities as against Ullendorff appearing.
Reversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.